FILED IN COURT OF APPEAL
                                                             12'b Court of Appes




                                                             CATHY'S. LUSK.Ctf



                                                                               FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/26/2015                                                      COA No. 12-13-00363-CR
Blaylock, Cody Lamont         Tr. Ct. No. 114-1070-10                              PD-0394-15
                                          ^_   _^

Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *